DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-20 are stated below.
Regarding independent Claims 1, 11 and 20, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “accessing one or more active servers included within a network; extracting services data from the one or more active servers, wherein the services data indicates a current state of one or more services currently running on the one or more active servers; generating rules data indicating one or more firewall rules implemented by a first firewall included in a set of firewalls; comparing at least a portion of the services data to at least a portion of the rules data to identify a first firewall rule included in the one or more firewall rules that meets at least one remediation criterion; and removing, from the first firewall, the first firewall rule from the one or more firewall rules, wherein removing the first firewall rule from the one or more firewall rules causes the first firewall to prevent at least a portion of network traffic from entering the network” in combination with all the elements of the claims respectively. 
The dependent claims 2-10 and 12-19 are allowable due to its dependence on independent claims 1 and 11 respectively.

The closest prior art made of record are:
Yang US2006/0230442 teaches method and system for reducing obsolete firewall rules.  Using existing network routing information as well as firewall rule configuration information to help analyze firewall access logs to identify obsolete and unused firewall rules so that these obsolete firewall rules can 
Acharya et al. US2008/0005795 teaches method and system for optimizing a first set of rules enforced by a firewall on network traffic.  Characteristics of the network traffic are examined and these characteristics are used to generate a second set of rules.  
Abzarian et al. US2008/0289026 teaches method and system for configuring a firewall in a declarative format that describes one or more rules to be implemented by the firewall, and that automatically configures the firewall.  Allowing an administrator to specify desired firewall configuration at a higher, declarative level and frees the administrator from the need to specify procedures for implementing configuration changes in the firewall.  Receive and store input for configuring a firewall even when the firewall is not running, such that the firewall executes on those configuration changes when it next comes online. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/HENRY TSANG/
Primary Examiner, Art Unit 2495